        Case 1:19-cr-10459-RWZ Document 1751 Filed 03/05/21 Page 1 of 6




                                                       U.S. Department of Justice

                                                       Andrew E. Lelling
                                                       United States Attorney
                                                       District of Massachusetts


Main Reception: (617) 748-3100                         John Joseph Moakley United States Courthouse
                                                       1 Courthouse Way
                                                       Suite 9200
                                                       Boston, Massachusetts 02210

                                                       January 6, 2021

John F. Palmer, Esq.
Law Office of John F. Palmer
18 Main Street Extension, Suite 201B
Plymouth, MA 02360

       Re:     United States v. Cecchetelli, et. al.
               Criminal No. 19-10459-RWZ
               Defendant, Natanael Velasquez

Dear Attorney Palmer:

        The United States Attorney for the District of Massachusetts (“the U.S. Attorney”) and your
client, Natanael Velasquez (“Defendant”), agree as follows, pursuant to Federal Rule of Criminal
Procedure 11(c)(1)(B):

       1.      Change of Plea

       Defendant will plead guilty to count one of the Indictment: Count One, Conspiracy to
Conduct Enterprise Affairs through a Pattern of Racketeering Activity, in violation of 18 U.S.C. §
1962(d). Defendant expressly and unequivocally admits that he committed the crime charged in
Count One of the Indictment, did so knowingly and intentionally, and is in fact guilty of that
offense.

       2.      Penalties

         Defendant faces the following maximum penalties: Count One: incarceration for 20 years;
supervised release for 3 years; a fine of $250,000; a mandatory special assessment of $100;
restitution; and forfeiture to the extent charged in the Indictment.

       Defendant understands that, if he is not a United States citizen, pleading guilty may affect
Defendant’s immigration status. Defendant agrees to plead guilty regardless of any potential
immigration consequences, even if Defendant’s plea results in being automatically removed from
the United States.


                                                  1
        Case 1:19-cr-10459-RWZ Document 1751 Filed 03/05/21 Page 2 of 6




       3.      Sentencing Guidelines

        The parties agree, based on the following calculations, that Defendant’s total “offense
level” under the Guidelines is 16:

               a)      Defendant’s base offense level is 19, because the Defendant participated in
                       the racketeering conspiracy and the offense level applicable to any
                       underlying racketeering activity is not greater than 19 (USSG §
                       2E1.1(a)(1)); and

               b)      Defendant’s offense level is decreased by 3, because Defendant has
                       accepted responsibility for Defendant’s crime (USSG § 3E1.1).

       Defendant understands that the Court is not required to follow this calculation or even to
sentence Defendant within the Guidelines and that Defendant may not withdraw his guilty plea if
Defendant disagrees with how the Court calculates the Guidelines or with th e sentence the Court
imposes.

       Nothing in this Plea Agreement affects the U.S. Attorney’s obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

       4.      Sentence Recommendation

       The U.S. Attorney agrees to recommend the following sentence to the Court:

               a) incarceration within the Guidelines sentencing range as calculated by the parties
                  in Paragraph 3;

               b) a fine within the Guidelines sentencing range as calculated by the parties in
                  Paragraph 3, unless the Court finds that Defendant is not able, and is not likely
                  to become able, to pay a fine;

               c) 36 months of supervised release;

               d) a mandatory special assessment of $100, which Defendant must pay to the Clerk
                  of the Court by the date of sentencing; and

               e) forfeiture as set forth in Paragraph 6.

       In no event, will the government recommend a sentence greater than 36 months.

       5.      Waiver of Appellate Rights and Challenges to Conviction or Sentence

      Defendant has the right to challenge his conviction and sentence on “direct appeal.” This
means that Defendant has the right to ask a higher court (the “appeals court”) to look at what
happened in this case and, if the appeals court finds that the trial court or the parties made certain


                                                  2
        Case 1:19-cr-10459-RWZ Document 1751 Filed 03/05/21 Page 3 of 6




mistakes, overturn Defendant’s conviction or sentence. Also, in some instances, Defendant has
the right to file a separate civil lawsuit claiming that serious mistakes were made in this case and
that his conviction or sentence should be overturned.

       Defendant understands that he has these rights, but now agrees to give them up.
Specifically, Defendant agrees that:

               a) He will not challenge his conviction on direct appeal or in any other proceeding,
                  including in a separate civil lawsuit; and

               b) He will not challenge his sentence, including any court orders related to
                  forfeiture, restitution, fines or supervised release, on direct appeal or in any
                  other proceeding, including in a separate civil lawsuit.

       The U.S. Attorney agrees that, regardless of how the Court calculates Defendant’s
sentence, the U.S. Attorney will not appeal any sentence of imprisonment of 24 months or more.

         Defendant understands that, by agreeing to the above, he is agreeing that his conviction
and sentence will be final when the Court issues a written judgment after the sentencing hearing
in this case. That is, after the Court issues a written judgment, Defendant will lose the right to
appeal or otherwise challenge his conviction and sentence regardless of whether he later changes
his mind or finds new information that would have led him not to agree to give up these rights in
the first place.

      Defendant acknowledges that he is agreeing to give up these rights at least partly in
exchange for concessions the U.S. Attorney is making in this Agreement.

        The parties agree that, despite giving up these rights, Defendant keeps the right to later
claim that his lawyer rendered ineffective assistance of counsel, or that the prosecutor or a member
of law enforcement involved in the case engaged in intentional misconduct serious enough to
entitle Defendant to have his conviction or sentence overturned.

       6.      Forfeiture

       Defendant hereby waives and releases any claims Defendant may have to any vehicles,
currency, or other personal property seized by the United States, or seized by any state or local
law enforcement agency and turned over to the United States, during the investigation and
prosecution of this case, and consents to the forfeiture of all such assets.

       7.      Civil Liability

       This Plea Agreement does not affect any civil liability, including any tax liability,
Defendant has incurred or may later incur due to his criminal conduct and guilty plea to the charges
specified in Paragraph 1 of this Agreement.




                                                 3
        Case 1:19-cr-10459-RWZ Document 1751 Filed 03/05/21 Page 4 of 6




       8.      Breach of Plea Agreement

        Defendant understands that if he breaches any provision of this Agreement, violates any
condition of Defendant’s pre-trial release or commits any crime following Defendant’s execution
of this Plea Agreement, Defendant cannot rely upon such conduct to withdraw his guilty plea.
Defendant’s conduct, however, would give the U.S. Attorney the right to be released from his
commitments under this Agreement, to pursue any charges that were, or are to be, dismissed under
this Agreement, and to use against Defendant any of Defendant’s statements, and any information
or materials he provided to the government during investigation or prosecution of his case —even
if the parties had entered any earlier written or oral agreements or understandings about this issue.

        Defendant also understands that if he breaches any provision of this Agreement or engages
in any of the aforementioned conduct, he thereby waives any defenses based on the statute of
limitations, constitutional protections against pre-indictment delay, and the Speedy Trial Act, that
Defendant otherwise may have had to any charges based on conduct occurring before the date of
this Agreement.

       9.      Who is Bound by Plea Agreement

        This Agreement is only between Defendant and the U.S. Attorney for the District of
Massachusetts. It does not bind the Attorney General of the United States or any other federal,
state, or local prosecuting authorities.

         10. Modifications to Plea Agreement

       This Agreement can be modified or supplemented only in a written memorandum signed
by both parties, or through proceedings in open court.

                                         *       *       *




                                                 4
        Case 1:19-cr-10459-RWZ Document 1751 Filed 03/05/21 Page 5 of 6




       If this letter accurately reflects the agreement between the U.S. Attorney and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Return the original of this letter to Assistant U.S. Attorney Philip A. Mallard .

                                                     ANDREW E. LELLING
                                                     United States Attorney


                                             By:     /s Glenn A. MacKinlay
                                                     Glenn A. MacKinlay
                                                     Chief, Organized Crime Gang Unit
                                                     Timothy E. Moran
                                                     Deputy Chief, Organized Crime Gang Unit


                                                     /s Philip A. Mallard
                                                     Philip A. Mallard
                                                     Assistant U.S. Attorney




                                                5
Case 1:19-cr-10459-RWZ Document 1751 Filed 03/05/21 Page 6 of 6
